Citation Nr: 1502654	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral vascular disease, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 videoconference hearing.  A transcript is of record.

The Board has reviewed the physical and Virtual VA claims files.  


FINDING OF FACT

The Veteran's peripheral vascular disease, not otherwise specified (NOS), is etiologically related to his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease, NOS, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has peripheral vascular disease, NOS, due to in-service herbicide exposure or service-connected coronary artery disease.  See Transcript of Record at 7-8.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The Veteran has a current diagnosis of peripheral vascular disease, NOS.  See September 2012 Dr. Lee Treatment Records.  Further, private physician Dr. Lee opined in September 2012 treatment records that, while the cause of the Veteran's peripheral vascular disease, NOS, was multi-factorial, one of the many factors was environmental exposure, which would include any significant exposure to herbicides during his military service.  As the Veteran's in-service herbicide exposure has been conceded based on in-country service in the Republic of Vietnam and neither Dr. Lee nor the July 2012 VA examiner indicated that any one of the Veteran's multiple risk factors for developing peripheral vascular disease-hypertension, hyperlipidemia, diabetes mellitus, a family history of heart disease, a history of smoking, and environmental exposure-would have contributed more to its development than any of the other risk factors, the claim is in relative equipoise and, accordingly, service connection is granted.

In light of the favorable decision, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

Service connection for peripheral vascular disease, NOS, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


